UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2011 Annual Report to Shareholders DWS Intermediate Tax/AMT Free Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 31 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 40 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Tax Information 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2011 Average Annual Total Returns as of 5/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.71% 4.77% 4.43% 4.12% Class B 1.87% 3.91% 3.60% 3.30% Class C 1.91% 3.97% 3.64% 3.33% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.12% 3.80% 3.85% 3.83% Class B (max 4.00% CDSC) -1.12% 3.29% 3.42% 3.30% Class C (max 1.00% CDSC) 1.91% 3.97% 3.64% 3.33% No Sales Charges Life of Institutional Class* Class S 2.88% 4.94% 4.64% 4.35% N/A Institutional Class 2.98% 5.05% 4.73% N/A 4.08% Barclays Capital 7-Year Municipal Bond Index+ 5.22% 6.26% 5.85% 5.25% 4.89% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated November 23, 2010 are 0.79%, 1.61%, 1.57%, 0.64% and 0.51% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Returns shown for Class A, B and C shares for the period prior to their inception on June 11, 2001 are derived from the historical performance of Class S shares of DWS Intermediate Tax/AMT Free Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Intermediate Tax/AMT Free Fund — Class A [] Barclays Capital 7-Year Municipal Bond Index+ Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Capital Municipal Bond Index. It includes maturities of six to eight years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 5/31/11 $ 5/31/10 $ Distribution Information: Twelve Months as of 5/31/11: Income Dividends $ May Income Dividend $ SEC 30-day Yield++ as of 5/31/11 % Tax Equivalent Yield++ as of 5/31/11 % Current Annualized Distribution Rate++ as of 5/31/11 % ++The SEC yield is net investment income per share earned over the month ended May 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.51% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.24% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Intermediate Municipal Debt Funds Category as of 5/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 73 3-Year 50 of 36 5-Year 46 of 36 Class B 1-Year of 93 3-Year of 74 5-Year 91 of 72 Class C 1-Year of 92 3-Year of 72 5-Year 89 of 70 Class S 1-Year of 68 3-Year 35 of 25 5-Year 25 of 20 10-Year 29 of 83 35 Institutional Class 1-Year of 63 3-Year 25 of 18 5-Year 20 of 16 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class S shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (December 1, 2010 to May 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended May 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Intermediate Tax/AMT Free Fund .78% 1.57% 1.57% .60% .50% For more information, please refer to the Fund's prospectus. Portfolio Management Review Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. DWSIntermediate Tax/AMT Free Fund posted a return of 2.71% over the 12 months ended May 31, 2011 (Class A shares, unadjusted for sales charges, which, if included, would have reduced performance). The overall municipal bond market, as measured by the unmanaged Barclays Capital Municipal Bond Index, delivered a total return of 3.18% for the same period.1 The Barclays Capital 7-Year Municipal Bond Index returned 5.22%.2 The broad taxable bond market, as measured by the Barclays Capital Aggregate Bond Index, provided a total return of 5.84% for the same period.3 The fund's average peer in the Lipper Intermediate Municipal Debt Funds category returned 3.36%.4 (Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) The municipal market has continued to be dogged by concerns over the finances of states and localities, among them New York and Illinois, generating many of the negative headlines. As the fiscal period began, investor demand for municipals was supported to a degree by the very low yields available on Treasuries and cash equivalents. In addition, existing long-term issues benefited from reduced new tax-free supply as municipal issuers took advantage of the American Recovery and Reinvestment Act to issue taxable Build America Bonds (BABs) with interest rates in effect subsidized by the federal government.5 As the period progressed, a number of issues weighed on the municipal market, leading to sharp outflows from municipal bond mutual funds. These issues included investor anticipation that the BABs program would not be extended past 2010, potentially leading to a higher volume of tax-free supply. Adding to the downward pressure on prices was a rise in interest rates generally as Treasuries sold off. Finally, the very real budget struggles of state and local issuers received heightened press attention late in 2010. The net result was a -4.17% return for municipals over the fourth quarter of 2010, one of the worst quarters in the history of the municipal bond market. Municipals overall assumed a generally positive trend over the first five months of 2011, helped by a decrease of more than 50% in the supply of new issues versus the same period in 2010. In addition, municipals as an asset class have attracted interest from buyers seeking higher yields than those available in the taxable market. The US Federal Reserve Board (the Fed) maintained its zero interest rate policy over the 12 months, keeping the benchmark federal funds rate within the target range of 0% to 0.25%. Rates fell on short- and intermediate-term municipal issues and rose on longer-term issues, resulting in a steeper curve by period end.6 Since a bond's yield moves in the opposite direction of its price, this meant that performance of long-term municipal bonds was generally weaker than among shorter-term issues. Specifically, the two-year bond yield decreased 14 basis points from 0.58% to 0.44%, while the 30-year yield rose 30 basis points from 4.00% to 4.30%, resulting in a total steepening of 44 basis points. (See the graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Municipal credit spreads — the yield advantage provided by lower-quality issues -— widened for many issues rated A or BBB for the 12 months.7 Municipal Bond Yield Curve (as of 5/31/10 and 5/31/11) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive Contributors to Fund Performance The fund's overall emphasis on higher-quality issues was helpful in an environment where credit spreads generally widened. The fund's exposure to California general obligations helped returns as these issues bucked the trend and experienced credit spread narrowing for longer maturities.8 Negative Contributors to Fund Performance Given a steep yield curve, we looked throughout the period to increase exposure to bonds with maturities of 15 to 20 years, while balancing this exposure with very short-term holdings in order to maintain an overall intermediate maturity. This barbelled yield curve positioning constrained relative returns as the 7-10 year segment of the curve outperformed and the yield curve steepened, leading to price declines on longer-term issues. Outlook and Positioning Municipal yields are at attractive levels on an historical basis versus US Treasury bonds, especially for longer-term issues. To illustrate, at the end of May, the 10-year municipal bond was yielding approximately 87% of the comparable maturity Treasury bond, while the 30-year municipal was yielding nearly 102% of the comparable Treasury. Given a steep yield curve, we are continuing to seek to gain exposure to bonds with maturities in the 15-to-20-year range. While revenues have been increasing, state and local governments continue to be challenged to enact the spending cuts and tax increases necessary to balance their budgets. With this backdrop, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. We monitor the fund's holdings and will not hesitate to take appropriate action if there are signs of credit deterioration. We will continue to take a prudent approach to investing in the municipal market that emphasizes careful security selection and broad diversification.9 A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Intermediate Tax/AMT Free Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Ashton P. Goodfield, CFA Co-Lead Portfolio Managers Shelly L. Deitert Portfolio Manager 1 The Barclays Capital Municipal Bond Index is a broad-based, total-return index comprising more than 40,000 investment-grade fixed-rate municipal bonds with maturities of at least two years. 2 The Barclays Capital 7-Year Municipal Bond Index is an unmanaged, total-return subset of the Barclays Capital Municipal Bond Index. 3 The Barclays Capital Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns, unlike fund returns, do not reflect any fees of expenses. It is not possible to invest directly into an index. 4The Lipper Intermediate Municipal Debt Funds category includes funds that invest in municipal debt issues with dollar-weighted average maturities of 5 to 10 years. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Intermediate Municipal Debt Funds category. For the 1-, 3- and 5-year periods, this category's average return was 3.36% (168 funds), 4.40% (140 funds) and 4.10% (127 funds), respectively, as of 5/31/11. It is not possible to invest directly in a category or any index. 5 Build America Bonds (BABs) were first introduced in 2008 as part of the American Recovery and Reinvestment Act. Designed to lower the cost of borrowing for state and local governments to finance new projects, these bonds are taxable municipal bonds that feature tax credits and/or federal subsidies for bondholders and state and local government bond issuers. 6 The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. 7Credit spread is the additional yield provided by municipal bonds rated AA and below versus municipals rated AAA with comparable effective maturity. 8 General Obligation Bonds are bonds that are backed by the taxing power of the state or local government or municipality and not by the revenue from the project the bond is funding. 9 Diversification neither assures a profit nor guarantees against a loss. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 5/31/11 5/31/10 Revenue Bonds 63% 67% General Obligation Bonds 25% 20% Lease Obligations 7% 8% ETM/Prerefunded 5% 5% 100% 100% Quality 5/31/11 5/31/10 AAA 18% 21% AA 49% 45% A 26% 26% BBB 7% 6% Not Rated 0% 2% 100% 100% Interest Rate Sensitivity 5/31/11 5/31/10 Effective Maturity 6.2 years 5.8 years Effective Duration 5.7 years 5.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Top Five State Allocations (As a % of Investment Portfolio) 5/31/11 5/31/10 Texas 20% 17% California 16% 15% Florida 7% 7% Illinois 5% 5% Washington 5% 2% Top five state allocations are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of May 31, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 98.8% Alabama 0.2% Alabama, State Public School & College Authority Revenue, Series A, 5.0%, 5/1/2024 Arizona 2.7% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, Health Facilities Authority, Hospital System Revenue, Phoenix Baptist Hospital & Medical Center, ETM, 6.25%, 9/1/2011, INS: NATL Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, 5.0%, 7/1/2025 Arizona, Water Infrastructure Finance Authority Revenue, Series A, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 California 15.6% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, Department of Water Resources Power Supply Revenue, Series A, Prerefunded 5/1/2012 @ 101, 5.5%, 5/1/2015, INS: AMBAC California, Electric Revenue, Department of Water Resources & Power Supply, Series A, Prerefunded 5/1/2012 @ 101, 5.875%, 5/1/2016 California, General Obligation, Economic Recovery, Series A, 5.25%, 7/1/2014, INS: FGIC, NATL California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, Health Facilities Financing Authority Revenue, Scripps Health, Series C, 0.12%*, 10/1/2040, LOC: Barclays Bank PLC California, Infrastructure & Economic Development Bank Revenue, Clean Water, State Revolving Fund, 5.0%, 10/1/2017 California, Pollution Control Financing Authority, Solid Waste Disposal Revenue, USA Waste Services, Inc. Project, Series B, 1.75%, 6/1/2018 California, State Department of Water Resources, Power Supply Revenue, Series M, 5.0%, 5/1/2013 California, State Department Water Resources Center, Valley Project Revenue: Series Y, 5.25%, 12/1/2016, INS: FGIC, NATL Series Y, Prerefunded 6/1/2013 @ 100, 5.25%, 12/1/2016, INS: FGIC California, State Economic Recovery, Series A, 5.25%, 7/1/2021 California, State General Obligation, Various Purposes: 5.25%, 10/1/2025 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, Statewide Communities Development Authority Revenue, Certificates of Participation, Cedars-Sinai Medical Center, 6.5%, 8/1/2012 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Chino Basin, CA, Regional Financing Authority Revenue, Inland Empire Utilities Agency, Series B, 0.12%*, 6/1/2032, LOC: Lloyds TSB Bank PLC Emeryville, CA, Redevelopment Agency, Residential Mortgage, ETM, 7.5%, 9/1/2011 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, 5.0%, 9/1/2019, INS: AGMC Series A, 5.0%, 9/1/2020, INS: AGMC Los Angeles, CA, School District General Obligation, Prerefunded 7/1/2013 @ 100, 5.5%, 7/1/2015, INS: NATL Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue: Series A, 5.0%, 7/1/2029 Series A, 5.0%, 7/1/2030 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 San Joaquin Hills, CA, Transportation/Tolls Revenue, Transportation Corridor Agency, Toll Road Revenue, Series A, Zero Coupon, 1/15/2012, INS: NATL South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: FGIC, NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.0% Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, Housing & Finance Authority, Single Family Mortgage, "I", Series B3, 0.17%*, 11/1/2021, LOC: Fannie Mae, Freddie Mac Colorado, Housing Finance Authority, Multi-Family Insured Mortgage, Series C-3, 5.7%, 10/1/2021 Colorado, Housing Finance Authority, Single Family Program: Series A-3, 6.5%, 5/1/2016 Series B-3, 6.55%, 5/1/2025 Colorado, University Enterprise System Revenue, Series A, 5.5%, 6/1/2023 Connecticut 0.3% Connecticut, State General Obligation, Series C, 5.0%, 6/1/2017, INS: AGMC Delaware 0.4% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 1.0% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 6.0%, 10/1/2013, INS: AGMC Florida 6.5% Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Hurricane Catastrophe Fund Finance Corp. Revenue, Series A, 5.0%, 7/1/2012 Florida, State Department of Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Florida, State Department of Environmental Protection Preservation Revenue, Florida Forever Program, Series A, 5.0%, 7/1/2011, INS: FGIC, NATL Highlands County, FL, Health Facilities Authority Revenue, Adventist Health Hospital, Series F, 0.15%*, 11/15/2035, LOC: Wells Fargo Bank NA Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: FGIC, NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGMC Orlando & Orange County, FL, Expressway Authority Revenue: Series A, 5.0%, 7/1/2028 Series C, 5.0%, 7/1/2030 Orlando, FL, Utilities Commission, Utility System Revenue, Series C, 5.0%, 10/1/2011 Palm Beach County, FL, Jewish Community Campus Project Revenue, 0.23%*, 3/1/2030, LOC: Northern Trust Co. South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 St. John's County, FL, Industrial Development Authority Revenue, Series A, 5.5%, 3/1/2017, INS: NATL Georgia 4.5% Appling County, GA, Development Authority Pollution Control Revenue Oglethorpe Power Hatch Project, Series A, 2.5%, Mandatory Put 3/1/2012 @ 100, 1/1/2038 Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.25%, 11/1/2027, INS: AGMC Columbus, GA, Water & Sewer Revenue, 5.25%, 5/1/2015, INS: AGMC Fulton Dekalb, GA, Hospital Authority, Hospital Revenue Certificates, 5.25%, 1/1/2016, INS: AGMC Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, Municipal Electric Authority, Comb Cycle Project, Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.5% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2021 Illinois 5.3% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, Higher Education Revenue, City Colleges, Zero Coupon, 1/1/2014, INS: FGIC, NATL Chicago, IL, O'Hare International Airport Revenue, Series C, 5.25%, 1/1/2030, INS: AGC Chicago, IL, Water & Sewer Revenue, Zero Coupon, 11/1/2011, INS: FGIC, NATL Du Page County, IL, Special Services Area No. 11, 6.75%, 1/1/2014 Du Page County, IL, Special Services Area No. 26, Bruce Lake Subdivision, General Obligation: 5.0%, 1/1/2013 5.15%, 1/1/2014 5.25%, 1/1/2016 5.5%, 1/1/2012 5.5%, 1/1/2019 5.75%, 1/1/2022 Illinois, Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, 1.45%, Mandatory Put 10/3/2011 @ 100, 4/1/2013 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.0%, 6/1/2019 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: FGIC, NATL Illinois, State Building Revenue, Series B, 5.0%, 6/15/2011 Illinois, State General Obligation, 5.0%, 1/1/2024 Illinois, State Toll Highway Authority Revenue, Series A-1, 5.25%, 1/1/2030 Illinois, Transportation/Tolls Revenue, State Toll Highway Authority, Series A, 5.5%, 1/1/2013, INS: AGMC Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 Rosemont, IL, Core City General Obligation: Series A, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series A, Zero Coupon, 12/1/2014, INS: FGIC, NATL University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.7% Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indianapolis, IN, City Core General Obligation, Local Improvements, Series B, 6.0%, 1/10/2013 Indianapolis, IN, State Agency Revenue Lease, Local Improvements, Series D, 6.75%, 2/1/2014 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.7% Iowa, Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 1.1% Johnson County, KS, School District General Obligation, Unified School District No. 231, Series A, 5.25%, 10/1/2014, INS: AGMC Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.1% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Louisiana 0.7% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Louisiana, Sales & Special Tax Revenue, Regional Transportation Authority, Series A, 144A, 7.95%, 12/1/2013, INS: FGIC, NATL Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.6% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 0.4% Maryland, General Obligation, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2019 Massachusetts 2.3% Boston, MA, Deutsches Altenheim, Inc., Series A, 5.95%, 10/1/2018 Holyoke, MA, Gas & Electric Department Revenue, Series A, 5.375%, 12/1/2016, INS: NATL Massachusetts, Development Finance Agency, Human Services Provider, Seven Hills Foundation & Affiliates, 4.85%, 9/1/2013, INS: Radian Massachusetts, Municipal Wholesale Electric Co., Power Supply Systems Revenue, Nuclear Project No. 4, Series A, 5.25%, 7/1/2014, INS: NATL Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Federal Highway, Grant Anticipation Notes, Series A, ETM, 5.25%, 12/15/2012 Massachusetts, State General Obligation, Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Amherst College, Series J-1, 0.11%*, 11/1/2035 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Michigan 2.4% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, Sewer Disposal Revenue, Series C-1, 7.0%, 7/1/2027, INS: AGMC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, State Building Authority Revenue, Facilities Program, Series H, 3.0%, 10/15/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Michigan, Water & Sewer Revenue, Municipal Bond Authority, 5.375%, 10/1/2016 Minnesota 0.4% Minnesota, State General Obligation, 5.0%, 6/1/2020 Mississippi 2.1% Mississippi, Business Finance Corp., Solid Waste Disposal Revenue, Waste Management, Inc. Project: 1.25%, Mandatory Put 11/1/2011 @ 100, 7/1/2017 1.75%, Mandatory Put 9/1/2011 @ 100, 3/1/2029 Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Mississippi, State University Educational Building Corp. Revenue, Residence Hall & Refunding Project, Series A, 3.5%, 8/1/2011, INS: FGIC, NATL Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.5% Bridgeton, MO, Industrial Development Authority, Facilities Revenue, Mizpah Assisted Living, Series A, 5.25%, 12/20/2019 Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.1% Omaha, NE, School District General Obligation, Series A, ETM, 6.5%, 12/1/2013 Nevada 1.2% Clark County, NV, Airport Revenue, Series 08-E, 5.0%, 7/1/2012 Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Clark County, NV, School District, Series A, 4.5%, 6/15/2012, INS: AMBAC Nevada, Housing Division, Single Family Mortgage, Series B-1, 4.95%, 4/1/2012 New Hampshire 0.4% New Hampshire, Health & Education Facilities Authority Revenue, Riverwoods Co. at Exeter, 0.17%*, 3/1/2038, LOC: Bank of America NA New Jersey 1.2% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.375%, 6/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series O, 5.0%, 3/1/2017 Series W, 5.0%, 3/1/2019 New Jersey, Sales & Special Tax Revenue, Transportation Trust Fund, Series B, 6.5%, 6/15/2011, INS: NATL New Jersey, State Transit Corp., Certificate of Participation, Federal Transit Administration Grants, Series A, 5.0%, 9/15/2016, INS: FGIC, NATL New Jersey, State Transportation Trust Fund Authority, Transportation System, Series B, ETM, 6.5%, 6/15/2011, INS: NATL New Mexico 0.4% New Mexico, Mortgage Finance Authority, Single Family Mortgage: Class I, Series E, 5.3%, 9/1/2040 Class I, Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 4.1% New York, Dormitory Authority, St. Joseph's Hospital, 5.25%, 7/1/2018, INS: NATL New York, Metropolitan Transportation Authority Revenue: Series E-2, 0.16%*, 11/1/2035, LOC: BNP Paribas Series A, 5.5%, 11/15/2014, INS: AMBAC New York, State Dormitory Authority Personal Income Tax Revenue, Series A, 5.0%, 3/15/2019 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, Tobacco Settlement Financing Corp., Series C-1, 5.5%, 6/1/2015 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue: Series F-2, 0.18%*, 6/15/2033, SPA: JPMorgan Chase Bank Series AA, 5.0%, 6/15/2021 New York, NY, General Obligation: Series J, 5.25%, 5/15/2015, INS: NATL Series J, Prerefunded 5/15/2014 @ 100, 5.25%, 5/15/2015, INS: NATL New York, NY, State Agency General Obligation Lease, Tobacco Settlement Funding Corp., Series A-1, 5.5%, 6/1/2018 Oneida County, NY, Industrial Development Agency Revenue, Civic Facilities, 5.0%, 3/1/2014, LOC: HSBC Bank PLC North Carolina 1.5% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, Electric Revenue, Municipal Power Agency, Series F, 5.5%, 1/1/2016 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue: 4.0%, 11/1/2012 5.5%, 11/1/2021 Ohio 2.8% Akron, Bath & Copley, OH, Joint Township Hospital District Revenue, Health Care Facility, Summner Project, 0.18%*, 12/1/2032, LOC: KBC Bank NV Montgomery County, OH, Catholic Health Revenue, Series C-2, 4.1%, Mandatory Put 11/10/2011 @ 100, 10/1/2041 Ohio, Capital Housing Corp. Mortgage, Georgetown Section 8, Series A, 6.625%, 7/1/2022 Ohio, Industrial Development Revenue, Building Authority, Adult Correction Facilities, Series A, 5.5%, 10/1/2013, INS: AGMC Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 2.3%*, 6/1/2013 Ohio, University of Akron, General Receipts, Series A, 5.0%, 1/1/2028, INS: AGMC Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Ross County, OH, Hospital Revenue, Adena Health System, 5.75%, 12/1/2022 Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 1.5% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, Step-up Coupon, 0% to 6/15/2011, 5.0% to 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue, Series A, 5.25%, 4/1/2028 Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Pennsylvania 1.6% Allegheny County, PA, Airport Revenue, San Authority, 5.375%, 12/1/2015, INS: NATL Erie, PA, Higher Education Building Authority, Gannon University Project, Series E, 5.2%, 7/15/2016 Lancaster, PA, Sewer Authority Revenue, ETM, 6.0%, 4/1/2012 Montgomery County, PA, Redevelopment Authority, Multi-Family Housing Revenue, Forge Gate Apartments Project, Series A, 0.18%*, 8/15/2031, LIQ: Fannie Mae Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Delaware River Junction Toll Bridge, Commonwealth of Pennsylvania Bridge Revenue, 5.25%, 7/1/2013 Pennsylvania, Higher Educational Facilities Authority, College & University Revenue, University of the Arts, 5.5%, 3/15/2013, INS: Radian Pennsylvania, Higher Educational Facility Authority, Health Services Revenue, Allegheny Delaware Valley Obligation, Series C, 5.875%, 11/15/2018, INS: NATL Philadelphia, PA, Airport Revenue, Series A, 5.25%, 6/15/2030 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Williamsport, PA, Multi-Family Housing Authority, Series A, 5.25%, 1/1/2015, INS: NATL Puerto Rico 2.1% Commonwealth of Puerto Rico, Public Improvement, Series A, 5.25%, 7/1/2012 Puerto Rico, Electric Power Authority Revenue, Series UU, 5.0%, 7/1/2019, INS: NATL Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.0%, 7/1/2020 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.0%, Mandatory Put 8/1/2011 @ 100, 8/1/2039 Series A, 5.25%, 8/1/2027 Series A, 5.5%, 8/1/2028 Rhode Island 0.4% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 0.6% South Carolina, Water & Sewer Revenue, Grand Strand Water & Sewer Authority: 5.375%, 6/1/2015, INS: AGMC 5.375%, 6/1/2016, INS: AGMC Tennessee 0.8% Jackson, TN, Energy Authority, Water Systems Revenue, 0.18%*, 12/1/2023, LOC: US Bank NA Johnson City, TN, Hospital & Healthcare Revenue, Medical Center Hospital, ETM, 5.5%, 7/1/2013, INS: NATL Memphis & Shelby Counties, TN, Sports, Expo & Entertainment Revenue, Sports Authority Memphis Arena Project, Series A, Prerefunded 11/1/2012 @ 100, 5.5%, 11/1/2015, INS: AMBAC Nashville & Davidson Counties, TN, Water & Sewer Revenue, Series B, 5.25%, 1/1/2013, INS: FGIC, NATL Texas 20.0% Brownsville, TX, Electric Revenue, ETM, 6.25%, 9/1/2014, INS: NATL Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.11%*, 9/1/2031, LOC: JPMorgan Chase & Co. Harris County, TX, Flood Control District, Contract Tax: Series A, 5.0%, 10/1/2029 Series A, 5.0%, 10/1/2030 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport System Revenue, Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2026 Houston, TX, Utility Systems Revenue, Series A, 5.25%, 11/15/2028 Houston, TX, Water & Sewer Revenue: Series A, 5.5%, 12/1/2015, INS: AGMC Series B, Prerefunded 12/1/2012 @ 100, 5.75%, 12/1/2016, INS: AMBAC Houston, TX, Water & Sewer Revenue, Water Conveyance Systems Contract, Series J, 6.25%, 12/15/2013, INS: AMBAC Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Jefferson County, TX, Health Facilities Development Corp., Baptist Hospitals, Prerefunded 8/15/2011 @ 100, 5.2%, 8/15/2021, INS: AMBAC Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, Electric Light & Power Systems Revenue, 4.0%, 4/15/2012 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 McAllen, TX, General Obligation Certificates, 4.0%, 2/15/2012 North Texas, Tollway Authority Revenue, First Tier: Series E-3, 5.75%, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 North Texas, Tollway Authority Revenue, Special Projects Systems, Series A, 5.5%, 9/1/2028 Pasadena, TX, Independent School District: 5.0%, 2/15/2027 5.0%, 2/15/2028 Plano, TX, General Obligation, 5.0%, 9/1/2029 Plano, TX, Independent School District, 5.0%, 2/15/2013 Richardson, TX, General Obligation, 4.0%, 2/15/2012 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, General Improvement, Series 2006, 5.5%, 8/1/2014, INS: FGIC, NATL Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Ascension Health Senior Credit Group, Series D, 5.0%, 11/15/2029 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Texas, Lower Colorado River Authority Revenue, Series A, 5.875%, 5/15/2014, INS: AGMC Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2030 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue, Series A, 5.0%, 12/15/2012 Texas, Municipal Power Agency Revenue: Zero Coupon, 9/1/2014, INS: NATL ETM, Zero Coupon, 9/1/2014, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017 5.5%, 8/1/2020 Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Public Finance Authority Revenue, Unemployment Compensation, Series A, 5.0%, 1/1/2013 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Veterans Housing Assist Fund II, 0.17%*, 12/1/2038, SPA: Lloyds TSB Bank PLC Texas, State Veterans' Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Transportation Commission Turnpike Systems Revenue, 2.75%, Mandatory Put 2/15/2013 @ 100, 8/15/2042 Texas, Water & Sewer Revenue, 5.375%, 3/1/2015, INS: AGMC Texas, Water & Sewer Revenue, State Revenue Revolving Funds Project, Series A, 5.625%, 7/15/2013 Texas, Water Development Board Revenue, State Revolving Fund: Series B, Prerefunded 7/15/2014 @ 100, 5.0%, 7/15/2017 Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Utah 0.3% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virgin Islands, Water & Power Authority, Electric Systems Revenue, Series A, 4.0%, 7/1/2012 Virginia 0.1% Richmond, VA, Metro Expressway Authority, ETM, 7.0%, 10/15/2013, INS: AMBAC Washington 4.8% King County, WA, General Obligation, Series A, 4.0%, 12/1/2011 Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 2, Series A, 6.3%, 7/1/2012 Washington, State General Obligation: Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: FGIC, NATL Wisconsin 2.1% Wisconsin, Health & Educational Facilities, Viterbo College, Inc. Project: Series A, 5.75%, 2/1/2012, LOC: US Bank NA Series A, 6.0%, 2/1/2017, LOC: US Bank NA Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation: Series C, Prerefunded 5/1/2012 @ 100, 5.25%, 5/1/2016, INS: NATL Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series B, 5.0%, 7/15/2013 Wisconsin, State Health & Educational Facilities Authority Revenue, Children`s Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 % of Net Assets Value ($) Total Investment Portfolio (Cost $1,327,365,530)+ Other Assets and Liabilities, Net Net Assets *Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2011. +The cost for federal income tax purposes was $1,327,076,804. At May 31, 2011, net unrealized appreciation for all securities based on tax cost was $43,384,251. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $47,847,667 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,463,416. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. INS: Insured LIQ: Liquidity Agreement LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
